EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryant Ash on January 6, 2022.

The application has been amended as follows: 
	Claims 1, 6, 7, 14, and 18 are amended as seen below.
	Claim 4 is canceled.

-- 1.	A textile component, comprising:
a knitted component having a first ridge structure and a second ridge structure, the first ridge structure and the second ridge structure being biased to curl in a first direction and each including an apex;
the knitted component having a first channel structure located between the first ridge structure and the second ridge structure, the first channel structure being biased to curl in a second direction being different than the first direction and including a nadir; and;
a first bridge portion that has a first end secured to the first ridge structure and a second end secured to the second ridge structure, wherein the first bridge portion extends across the first channel structure without forming knitted loops; and


6.	The textile component of claim 1, wherein the knitted component comprises a first edge and an opposite second edge, wherein the first end and the second end of the first bridge portion are secured to the knitted component at the first edge, and wherein a second bridge portion is secured to the knitted component at [[a]] the second edge.

7.	The textile component of claim 1, wherein the knitted component has a compacted position and [[the]] an extended position, and wherein a length of the knitted component is longer in the extended position than in the compacted position.

14.	The textile component of claim 10, wherein the knitted component comprises a first edge and an opposite second edge, wherein the first end and the second end of the first bridge portion are secured to the knitted component at the first edge, and wherein a second bridge portion is secured to the knitted component at [[a]] the second edge.

18.	A textile component, comprising:
a knitted component having a first ridge structure and a second ridge structure, the first ridge structure and the second ridge structure being biased to curl in a first direction and each including an apex;
the knitted component having a first channel structure located between the first ridge structure and the second ridge structure, the first channel structure being biased to 
a first bridge portion that has a first end secured to the first ridge structure and a second end secured to the second ridge structure, wherein the first bridge portion extends across the first channel structure without forming knitted loops, wherein the apexes and the nadir are spaced apart from the first bridge portion, 
wherein a central portion of the first bridge portion extends from the first end to the second end, and 
wherein the central portion of the first bridge portion is excluded from the plurality of channel knit courses.  --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a textile component comprising, in combination with other limitations: a knitted component having a first ridge structure, a second ridge structure, and a first channel structure extending between the first and second ridge structures, wherein the ridge structures each include an apex and the channel structure includes a nadir, wherein the ridge structures and the channel structure are biased to curl in opposite directions; the textile component further comprising a first bridge portion having a first end secured to the first ridge structure and a second end secured to the second ridge structure, wherein the apexes and the nadir are spaced apart from the first bridge portion; and wherein: a) the first bridge portion extends across the first channel structure without forming knitted loops, or b) a central portion of the first bridge portion that extends from the first end to the second end lacks knitted loops.
Woolley et al. (herein Woolley)(US Patent No. 3,307,379). Woolley teaches all of the claim limitations except wherein: a) the first bridge portion extends across the first channel structure without forming knitted loops, or b) a central portion of the first bridge portion that extends from the first end to the second end lacks knitted loops. Instead, Woolley’s bridge portions are formed of the same kind of knitted structure as the ridge and channel structures and are explicitly and necessarily formed of knitted loops (see at least Figs. 1 and 4 and column 1, lines 30-50).
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Woolley’s bridge portions to be formed without knitted loops, as doing so would change the entire structure of Woolley’s double-walled knitted fabric and impede Woolley’s object of providing an inner wall made of natural fiber for warmth and comfort and an outer wall made of nylon for durability (see column 1, lines 11-50).
Furthermore, such a modification would be improper hindsight modification based solely upon Applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3 and 5-20 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732